UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                  )
DON HAMRICK,                      )
                                  )
                Plaintiff,        )
                                  ) Civ. Action No. 08-1698 (EGS)
                v.                )
                                  )
UNITED STATES OF AMERICA,         )
et al.,                           )
                                  )
                Defendants.       )
                                  )



                          MEMORANDUM OPINION

     Plaintiff Don Hamrick, proceeding pro se under 28 U.S.C. §

1916,1 has filed a 547-page Complaint that purports to assert a

variety of causes of action against defendants United States and

the President of the United States, including, inter alia, the

Civil RICO Act, 18 U.S.C. § 1964(a), and the Second Amendment to

the U.S. Constitution.    Plaintiff also contends that a number of

federal judges have “exhibited bias in their unconstitutional

Summary Judgment dismissals of my cases for the last 6 years” and

claims damages in the amount of at least $28.8 million.   Compl.

at 118.   Incorporated into the Complaint are excerpts from

     1
        The Court seriously doubts whether the Complaint filed by
Plaintiff qualifies as a Seaman’s Suit under 28 U.S.C. § 1916.
See id. (permitting seamen to file suit without prepaying fees or
costs where the action seeks “wages or salvage or the enforcement
of laws enacted for their health or safety”). But because the
Court concludes that the case should be dismissed sua sponte
pursuant to Federal Rule of Civil Procedure 8(a)(2), the issue of
prepayment need not be addressed at this time.
numerous articles, web sites, and references to thirty-year-old

communications of State Department officials.

     Federal Rule of Civil Procedure 8(a)(2) states that a

complaint must contain a “short and plain statement showing that

the pleader is entitled to relief.”   The purpose of Rule 8(a)(2)

is to give fair notice of the claim being asserted so that the

defendant will have an opportunity to file a responsive answer,

prepare an adequate defense, and determine whether the doctrine

of res judicata applies.    See Conley v. Gibson, 355 U.S. 41, 47

(1957); Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).     The

Complaint here does not comply with the requirements of Rule

8(a)(2).    It is unreasonably long-winded and illogical, and

presents the type of fantastic or delusional scenarios found to

justify immediate dismissal of a complaint as frivolous in the

related context of 28 U.S.C. § 1915(d).    See Neitzke v. Williams,

490 U.S. 319, 328 (1989) (explaining that “a litigant whose

filing fees and court costs are assumed by the public, unlike a

paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits”).

Defendants should not be forced to spend time and energy in

attempting to decipher plaintiff’s utterly confusing and lengthy

pleading.

     Courts have not hesitated to dismiss actions under Rule

8(a)(2) where, as here, the complaint sets forth “a meandering,

disorganized, prolix narrative” or was “so verbose, confused
and redundant that its true substance, if any, is well

disguised.”   Brown, 75 F.R.D. at 499 (citations omitted).    Such

dismissals may be made on motion or sua sponte by the court.

Resource N.E. of Long Island, Inc. v. Babylon, 28 F. Supp. 2d

786, 794 (E.D.N.Y. 1998) (citations omitted).   A sua sponte

dismissal is warranted here but such dismissal will be without

prejudice, the usual remedy for noncompliance with Rule 8(a)(2).

Brown, 75 F.R.D. at 499 (citations omitted); Resource N.E., 28 F.

Supp. 2d at 796 (citation omitted).   Plaintiff is warned however,

that he “will have to pare the [c]omplaint significantly to

satisfy Rule 8.”   Resource N.E., 28 F. Supp. 2d at 796.     If an

amended complaint is filed that merely recycles the Complaint

presently before the Court it will be dismissed with prejudice.2

     The Court also notes that, to the extent that plaintiff’s

Complaint rests solely on his RICO claim against the United

States and the President in his official capacity, such claim

must fail as a matter of law because Congress has not waived the

United States’ immunity against such claims.    See Norris v. Dep’t

of Defense, 1997 WL 362495 (D.C. Cir. 1997) (finding claim for

treble damages under the RICO Act “barred by the doctrine of

     2
        The Complaint’s repeated references to – in plaintiff’s
own words – plaintiff’s “litigious history these past six years”
make clear that he is not new to litigation. He should therefore
be well-acquainted with the pleading requirements of the Federal
Rules of Civil Procedure. Indeed, at least two prior complaints
filed by plaintiff in this court have been dismissed for the same
reason that the instant Complaint fails. See Hamrick v. United
Nations, No. 07-1616, 2007 WL 3054817 (D.D.C. Oct. 19, 2007);
Hamrick v. Bremer, No. 05-1993 (D.D.C. Oct. 20, 2005).
sovereign immunity”); Andrade v. Chojnacki,   934 F. Supp. 817,

831 (S.D. Tex. 1996) (“Absent an express waiver of sovereign

immunity, a RICO action cannot be maintained against the United

States.”) (citing cases).   Finally, in view of the Court’s

dismissal of the case without prejudice, all pending motions are

denied as moot.   An appropriate Order accompanies this Memorandum

Opinion.